DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 3-8, 10-12, 23-25, 27, 28, and 30 are pending in the application.  Claims 2, 9, 13-22, 26 and 29 have been canceled.  Claims 1, 3, 4, 6, 8, 10-12, 23-25, 27, 28, and 30 have been amended.

Drawings
The drawings are objected to because Figure 4 is not labeled.  Page 4 is labeled, but the figure is not.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 4, “the whole cross-section” should read --a whole cross-section--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in line 2, “the location” should read --a location--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: in line 2, “the location” should read --a location--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2, “the location” should read --a location--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 5, “the blood vessel” should read --the blood vessel of the patient--.  Appropriate correction is required.
Claims 24, 25, and 30 objected to because of the following informalities:  “the patient’s blood vessel” should read --the blood vessel of the patient--.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  in line 2, the word “capture” is repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-12, 23-25, 27, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to require “advancing the deployment tool towards an inner end of the sheath such that the open end is collapsed by the sheath and the embolic capture device is forced into a cavity of the sheath inserting the delivery system into a blood vessel of the patient from a location upstream from a location of the surgical procedure” and “advancing the deployment tool towards the inner end of the sheath, such that the closed end of the embolic capture device is forced outward from the sheath cavity and the open end emerges from the inner end after the closed end, wherein the biasing of the open end causes the open end to passively expand within the blood vessel to the expanded state.”  Claim 1 has been rendered indefinite because it is unclear what “an inner end” of the sheath entails.  Also, the claim recites that the collapsing the embolic capture device and deploying the embolic capture device are both achieved by advancing the deployment device towards the inner end of the sheath.  It is unclear how both functions occur via the same advancement of the deployment 
Claims 3-8 and 11 are all dependent on claim 1, thus are also rendered indefinite.  Appropriate correction is required.
Claim 23 recites the limitation "the delivery system" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 23 recites the limitation "the surgical component" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 10, 12, 24, 25, 27, 28, and 30 are all dependent on claim 23, thus are also rendered indefinite.  NOTE: claim 23 also recites “the delivery system.”  Appropriate correction is required.
Claim 10 also recites the limitation "the replacement valve" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-25, 27, 28, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pah (US 2009/0069841 A1).
Regarding claim 23, Pah discloses (Figures 1 and 2) a method of capturing embolic debris during a surgical procedure in a patient using an embolic capture device (5) in an arterial delivery approach (8; paragraph 0044), the embolic capture device having a closed end (at 4) and an open end (at 6), the open end biased to an expanded state and collapsible to a collapsed state (paragraphs 0035 and 0045), said method comprising: inserting an embolic capture device within a cavity of a sheath (2) via: 
coupling a deployment tool (3) to the closed end, wherein the deployment tool does not extend through the open end (Figure 2); and
storing the deployment tool and the coupled embolic capture device having the open end in the collapsed state within the cavity of the sheath (2), wherein the sheath includes a hollow sheath body (11), and wherein an outer surface of the deployment tool (3) is slidably coupled to an inner surface of the sheath body such that a seal (12) is defined therebetween (paragraph 0036);
inserting a guide wire (18) through the delivery system;

deploying the embolic capture device at a desired location within the patient’s blood vessel (Figure 2), such that the guide wire extends through the embolic capture device and such that the capture device is downstream from a location of the surgical procedure via:
advancing the deployment tool beyond the inner end of the sheath, such that the open end of the coupled embolic capture device emerges from the sheath and the closed end emerges from the inner end after the open end emerges, wherein the biasing of the open end causes the open end to passively expand within the blood vessel to the expanded state (paragraphs 0033 and 0036; Figure 2); and
deploying at least one of a surgical instrument and a surgical tool (13) to the location of the surgical procedure by selectively moving the at least one of the surgical instrument and the surgical component (13) through the deployed embolic capture device (paragraphs 0036 and 0042; Figure 2).  
Regarding claim 24, Pah discloses (Figure 2) that deploying the embolic capture device (5) further comprises deploying the embolic capture device532656-5 such that the embolic capture device extends across substantially a whole cross-section of the patient's blood vessel (8) at the desired location.
Regarding claim 25, Pah discloses (Figure 2) that deploying the embolic capture device (5) further comprises deploying the embolic capture device such that the embolic 
	Regarding claim 27, Pah discloses that deploying the embolic capture device (5) further comprises positioning the embolic capture device to filter the blood flow downstream from the location of the surgical procedure without occluding the blood flow (paragraphs 0036 and 0050).
Regarding claim 28, Pah discloses that deploying the embolic capture device (5) further comprises positioning the embolic capture device without cardiopulmonary bypass.  NOTE: Figure 2 depicts a balloon seal (150 and bifurcation (16) in dotted lines that make it possible for blood to be withdrawn from the blood vessel (8) through the lumen (11), and for example fed to an external heart-lung machine with an external filter (paragraph 0040).  However, Pah discloses this a further embodiment of the invention.  The Examiner is relying on the embodiment without the bifurcation and balloon seal.
Regarding claim 30, Pah discloses removing the embolic capture device from the patient's blood vessel (8) by selectively compressing the embolic capture device (5) into the delivery system such that any embolic debris captured remains in the embolic capture device (paragraphs 0050-0051).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pah (US 2009/0069841 A1) in view of Garrison et al. (US 2011/0213459 A1) (“Garrison”).
Regarding claim 10, Pah discloses that the surgical procedure involves treating a valve within a patient with a balloon catheter, said method further comprising delivering the balloon catheter to the surgical procedure location by moving the balloon catheter through the embolic capture device while the embolic capture device is deployed within the blood vessel.
However, Pah fails to disclose that the surgical procedure involves replacing a valve within a patient and delivering the replacement valve to the surgical procedure location by moving the replacement valve through the embolic capture device while the embolic capture device is deployed within the blood vessel.
Garrison teaches (Figures 2 and 19) a surgical procedure involving replacing a valve within a patient, and delivering the replacement valve (1405) to the surgical procedure location by moving the replacement valve through an embolic capture device (111) while the embolic capture device is deployed within the blood vessel. Garrison teaches that this method allows a defective aortic heart valve to be replaced via a minimally invasive procedure. This kind of prosthesis can be inserted into the patient through a relatively small incision or vascular access site, and may be implanted on the beating heart without cardiac arrest. The advantages of this approach include less surgical trauma, faster recovery time, and lower complication rates. For high surgical 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Pah such that the surgical procedure involves replacing a valve within a patient and delivering the replacement valve to the surgical procedure location by moving the replacement valve through the embolic capture device while the embolic capture device is deployed within the blood vessel. This modification would allow the method to be performed to replace a defective heart valve via a minimally invasive procedure by inserting the replacement valve into the patient through the small incision/vascular access site (of the delivery system) and implanting the replacement valve on the beating heart without cardiac arrest. The advantages of this approach include less surgical trauma, faster recovery time, and lower complication rates. For high surgical risk or inoperable patients, this approach offers a good alternative to conventional surgery (Garrison, paragraph 0004 and 0060-0062).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pah (US 2009/0069841 A1) in view of Miller et al. (US 5,549,626) (“Miller”).
Regarding claim 12, Pah discloses the invention substantially as claimed. However, Pah fails to disclose selectively aspirating the embolic capture device while the device is within the blood vessel of the patient.
Miller teaches a method of capturing embolic debris (11) by inserting and deploying an embolic capture device (13) at a desired location in a patient’s blood 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Pah to further comprise selectively aspirating the embolic capture device while the device is within the patient's blood vessel, as taught by Miller. This modification would allow the embolic capture device to be flushed repeatedly during the surgical procedure without the need to remove the embolic capture device from the patient’s blood vessel (Miller, Column 4, line 66 - Column 5 line 2).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or suggest a method of capturing embolic debris during a surgical procedure in a patient using an embolic capture device in a transapical delivery approach comprising performing the functions of inserting the embolic capture device into a sheath, deploying the embolic capture device from sheath, and recapturing the embolic capture device within the sheath, wherein all three functions are performed by the deployment tool in the manner claimed.
Peterson (US 2005/0159771 A1) discloses (Figures 14-20) a tool (138) that is advanced to engage a support structure (130) of an embolic capture device (104) to collapse and recapture the embolic capture device within a sheath (148).  However, Peterson fails to disclose that advancing the deployment tool against the support structure causes the open end of the embolic capture device to collapse toward the collapsed state.  Advancing the tool only brings the tool into engagement with the support structure.  Peterson discloses that the retrieval device can be repositioned at another location within the vessel and redeployed.  However, Peterson is silent regarding the deployment tool loading the embolic capture device into the sheath as claimed and thereafter deploying the embolic capture device at a desired location within the blood vessel of the patient.  Additionally, Peterson fails to disclose or suggest a transapical delivery approach.
Claims 3-8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-8 and 11 are all dependent on claim 1, thus are also allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 12/21/20 regarding the Pah reference have been fully considered but they are not persuasive.  On page 9, the Applicant has argued that Pah does not describe or suggest that an outer surface of the deployment tool is slidably .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771